Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on September 08, 2022 have been received.
Claims 9, 10, 12 and 14-21 are pending in this application, claims 15-19 are withdrawn from further consideration (see Restriction/Election below), and claims are being examined.

Restriction/Election:
Applicant’s election without traverse of Group I, claims 9, 10, 12, 14, 20 and 21, in the reply filed on 09/08/2022 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 12, 14, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 9, lines 2-3, the Markush group “the polymer coating … comprises at least one of polygalacturonic acid (PGA) and alginate” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: for example, replace “comprises at least one of” with –is at least one selected from the group consisting of--.

In claim 9, lines 5-6, the Markush group “cell adhesion layer comprising at least one of extracellular matrix (ECM) proteins and synthetic molecules” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: for example, replace “comprising at least one of” with –is selected from the group consisting of--.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 12, the phrase “comprising cross-linking the grafted polymer coating after forming the grafted polymer coating on the substrate” fails to further limit the subject matter of the claim upon which it depends.
Suggestion to obviate the rejection: for example, in claim 12, line 1, replace “comprising” with –further comprising--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Prog Polym Sci. Published on 2012 January, Vol. 37, No. 1, p. 106-126).

Regarding claim 9, Lee et al. disclose a method for making an article for culturing cells (See for example, p. 11 paragraph 4.3., and p. 7 paragraph 3.2.) the method comprising: forming a polymer coating on a substrate surface, wherein the polymer coating is cross-linked with calcium ions (alginate solution combined with ionic cross-linking agent, divalent cations, i.e., Ca2+ to form ionically cross-linked alginate chains to prepare gels) (See for example, p.7 paragraph 3.1.4., and p. 5 paragraph 3.1., 3.1.1.) and comprises at least one of polygalacturonic acid (PGA); and forming a cell adhesion layer on the polymer coating, the cell adhesion layer comprising at least one of extracellular matrix (ECM) proteins and synthetic molecules (chemically coupling peptides including the sequence arginine-glycine-aspartic acid or RGD coupled to the alginate backbone to form RGD-modified alginate gels or modifying alginate gels with peptides derived from extracellular matrix to enhance the adhesive interactions with various cell types, cell interactive alginates have been utilized as cell culture substrates both in 2-D and 3-D culture, etc.) (See for example, p. 4 paragraph 2.4.2., p. 11 paragraph 4.3. -continued on p. 12, and p. 17 3rd paragraph).
Regarding claim 12, Lee et al. disclose cross-linking the polymer coating after forming the polymer coating on the substrate (binding interaction between adhesion ligands coupled to the alginate that was ionically cross-linked) (See for example, p. 7 paragraph 3.1.4.) and (e.g., combination of ionic and covalent cross-linking) (See for example, p. 8 paragraph 4.1.1.).
Regarding claim 21, Lee et al. disclose wherein the substrate is selected from the group consisting of microcarriers, dishes, bottles, beakers and flasks (alginate cross-linked with calcium ions … alginate microspheres … ionically cross-linked alginate microspheres … as delivery carrier) (See for example, p. 9 2nd paragraph, and p. 10 2nd paragraph), and (cell culture substrates both in 2-D and 3-D culture) (See for example, p. 17 3rd paragraph).
Lee et l. therefore anticipate the claimed method for making an article for culturing cells.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10, 12, 14 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Prog Polym Sci. Published on 2012 January, Vol. 37, No. 1, p. 106-126) in view of Cui et al. (Biomacromolecules, 2013, Vol. 14. No. 15, p. 1251-1256) and Barralet et al. (J Mater Sci Mater Med., 2005 Vol. 16, No. 6, p. 515-519). 

Regarding claim 9, Lee et al. teach a method for making an article for culturing cells (See for example, p. 11 paragraph 4.3., and p. 7 paragraph 3.2.) the method comprising: forming a polymer coating on a substrate surface, wherein the polymer coating is cross-linked with calcium ions and comprises at least one of polygalacturonic acid (PGA) and alginate (alginate solution combined with ionic cross-linking agent, divalent cations, i.e., Ca2+ to form ionically cross-linked alginate chains to prepare gels) (See for example, p.7 paragraph 3.1.4., and p. 5 paragraph 3.1., 3.1.1.); and forming a cell adhesion layer on the polymer coating, the cell adhesion layer comprising at least one of extracellular matrix (ECM) proteins and synthetic molecules (chemically coupling peptides including the sequence arginine-glycine-aspartic acid or RGD coupled to the alginate backbone to form RGD-modified alginate gels or modifying alginate gels with peptides derived from extracellular matrix to enhance the adhesive interactions with various cell types, cell interactive alginates have been utilized as cell culture substrates both in 2-D and 3-D culture, etc.) (See for example, p. 4 paragraph 2.4.2., p. 11 paragraph 4.3. -continued on p. 12, and p. 17 3rd paragraph).
Regarding claim 12, Lee et al. teach cross-linking the polymer coating after forming the polymer coating on the substrate (binding interaction between adhesion ligands coupled to the alginate that was ionically cross-linked) (See for example, p. 7 paragraph 3.1.4.) and (e.g., combination of ionic and covalent cross-linking) (See for example, p. 8 paragraph 4.1.1.).
Regarding claim 21, Lee et al. teach wherein the substrate is selected from the group consisting of microcarriers, dishes, bottles, beakers and flasks (alginate cross-linked with calcium ions … alginate microspheres … ionically cross-linked alginate microspheres … as delivery carrier) (See for example, p. 9 2nd paragraph, and p. 10 2nd paragraph), and (cell culture substrates both in 2-D and 3-D culture) (See for example, p. 17 3rd paragraph).
Lee et al. do not teach the degree of cross-linking is uniform across the polymer coating thickness (claim 10), and the degree of cross-linking decreases across the polymer coating thickness in the direction of the substrate (claim 14), and the polymer coating thickness ranges from 10 nm to 1000 microns (claim 20).
However, regarding claims 10 and 14, Cui et al. teach uniform degree of cross-linking across the thickness of a polymer of cross-linked alginate with calcium ions (homogenous gels of ionically cross-linked alginate or ALGs), and further teach controlling/modulating the cross-linking degree of the polymer coating of a substrate for culturing cells allowed to generate responsive ionically cross-linked alginate polymers and tuning of the mechanical properties and controlling cell behavior, etc. (See for example, p. 1255 left-hand column paragraphs below Figure 4. Legend, and right-hand column 1st paragraph “Conclusions”, and also Abstract). 
Moreover, regarding claim 20, Barralet et al. teach thickness of a polymer coating of cross-linked alginate with calcium ions ranges from 10 nm to 1000 microns (alginate discs of 0.3 mm or 300 microns), and that thickness of the polymer coating of a substrate for culturing cells is an important parameter altering cell proliferation, etc. (See for example, p. 517 right-hand column paragraphs below Figure 4 legend, and p. 516 left-hand column paragraph 2.1., and Abstract).
Therefore, in view of the above teachings, a person of ordinary skill in the art before the effective filing date of the invention recognizing that controlling/modulating the cross-linking degree of the polymer coating of a substrate for culturing cells allowed to generate responsive ionically cross-linked alginate polymers and tuning of the mechanical properties and controlling cell behavior (as taught by Cui et al.) would have been motivated to combine the teachings of prior art with reasonable expectation of success in providing a method for making an article for culturing cells, wherein the polymer coating has a uniform degree of cross-linking across the coating thickness or wherein the degree of cross-linking decreases across the polymer coating thickness in the direction of the substrate,  because Lee et al. teach a method for making an article for culturing cells, the method comprising: forming a polymer coating on a substrate surface, the polymer coating is cross-linked with calcium ions and comprises at least one of polygalacturonic acid (PGA) and alginate polymer coating, forming a cell adhesion layer comprising at least one of extracellular matrix (ECM) proteins and synthetic molecules, and further because Cui et al. teach providing a uniform degree of cross-linking across the thickness of polymer of cross-linked alginate with calcium ions, and further teach controlling/modulating the degree of cross-linking of the polymer coating of a substrate for culturing cells allowed to generate responsive polymers and tuning of the mechanical properties and controlling cell behavior. The motivation for example, would be the type of cells to be cultured and the intended application. 
Moreover, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to optimize the thickness of the polymer coating formed according to the method taught by Lee et al., because Barralet et al. teach thickness of a polymer coating of cross-linked alginate with calcium ions ranges from 10 nm to 1000 microns. The motivation, for example, as taught by Barralet et al. would be because thickness of polymer coating of a substrate for culturing cells is an important parameter altering cell proliferation.

Conclusion:
No claim(s) is allowed at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651